Citation Nr: 1828622	
Decision Date: 05/11/18    Archive Date: 05/18/18

DOCKET NO.  17-20 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N. Sangster, Counsel


INTRODUCTION

The Veteran served on active duty from February 1958 to January 1960 and from October 1961 to August 1962.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

The Veteran had a Board hearing in April 2018 before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the April 2018 Board hearing, the Veteran and his spouse indicated that the severity of the Veteran's bilateral hearing loss had worsened since his last VA examination in January 2017.  Additionally, the record shows that not all of the Veteran's VA medical treatments have been obtained, especially in regard to his hearing loss as the Veteran indicated that he undergoes evaluation every six months.  See April 2018 Board hearing transcript.  As such, this claim is being remanded for another VA examination and to obtain any outstanding VA medical treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
1. Make arrangements to obtain the Veteran's VA treatment records, dated from January 2017 forward.

2. After the above development has been completed, schedule the Veteran for the appropriate VA examination to determine the severity of his service-connected bilateral hearing loss.  The claims folder should be made available to the examiner for review, and the examination reports should reflect that such a review was undertaken.  All necessary tests should be performed.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be completed.

3. Thereafter, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




